DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth et al. (US 9,617,881) in view of Etzel (US 6,031,924).
With respect to claims 1, 2, 14 and 15, Wirth et al. teach a sound generating device (Figs.1 and 2, Item 1) for a vehicle exhaust system of a motor vehicle including a housing (Fig.1, Item 4); and a sound generator (Fig.1, Item 7) arranged within the housing, the housing having an upper part (Fig.1, Item 16), a lower part (Fig.1, Item 15), and a plug connection (Fig.1, Item 28) for at least one control cable (Fig.1, Item 29) for the sound generator, and an adapter (Fig.1, Item 13) being arranged between the upper part and the lower part wherein the sound generator is arranged within the housing via the mounting frame (Fig.1); but fail to disclose the plug connection being arranged between the upper part and the lower part.  
On the other hand, Etzel teaches a sound generating device (Fig.1) including a sound generator (Fig.1, Item 10) arranged within a housing (Fig.3, Item 28) via an adapter (Fig.1, Item 12) wherein a plug connection (Fig.2, Item 21) is arranged on the adapter (Fig.2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Etzel plug connection/adapter configuration with the Wirth et al. design because having the plug connection in the adapter would permit to easily change the sound generator or housing without any complicated manipulation and/or any electrical connection being compromise. 
	With respect to claim 3, Wirth et al. teach wherein the adapter (Fig.1, Item 13) has at least one coupling portion and in that at least one of the upper part and the lower part has/have a connecting portion (Fig.1, Item 14) associated with the at least one coupling portion.  
With respect to claim 4, Wirth et al. teach wherein at least parts of the adapter and at least parts of at least one of the upper part and of the lower part are formed rotationally symmetrical about a common axis of symmetry such that the at least one of the upper part and the lower part can be fastened to the adapter in different positions (Figs.1 and 2).  
With respect to claims 5, Wirth et al. teach wherein the adapter (Fig.1, Item 13) has an upper coupling portion which faces the upper part (Fig.1, Item 16), and a lower coupling portion which faces the lower part (Fig.1, Item 15).  
With respect to claim 6, Wirth et al. teach wherein the adapter has at least one frame (Fig.1, Item 13).  
With respect to claim 7, Wirth et al. teach wherein the adapter has at least one coupling portion (Fig.1, Item 14) and in that at least one of the upper part (Fig.1, Item 16) and the lower part (Fig.1, Item 15) has/have a connecting portion (Fig.1, Item 14) associated with the at least one coupling portion, and wherein the at least one coupling portion is formed on the frame (Fig.1, Item 13).  
With respect to claim 8, Wirth et al. teach wherein the frame has a circular (Fig.2); or Etzel teaches wherein the frame has a substantially rectangular outer contour (Fig.1). Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
With respect to claim 9, Wirth et al. teach wherein the adapter has a holder for the sound generator (Fig.1, Item 7), the sound generator being fastened to the housing via the holder.  
With respect to claim 10, Etzel teaches wherein the adapter (Fig.1, Item 13) has at least one frame (Fig.1, Item 12), and wherein the holder has a holding portion for the sound generator (Fig.1, Item 10) which is completely surrounded by the at least one frame (Fig.1).  
With respect to claim 11, Etzel teaches wherein the adapter has at least one frame, and wherein a cable (Fig.2, Item 23) routing extends from the holder to the at least one frame.
With respect to claim 12, Etzel teaches wherein the adapter (Fig.1, Item 13) has at least one frame (Fig.1, Item 12), and wherein the holder and the at least one frame (Fig.1, Item 11) lie in the same plane.  
With respect to claim 13, Wirth et al. and Etzel teach wherein the adapter and the sound generator form a unit.  
With respect to claim 16, the Examiner takes official notice that it is well known in the art to weld exhaust system’s parts together because it would provide a strong connection that would withstand vibrations and thermal expansion.  
With respect to claims 17 and 18, Wirth et al. teach wherein the at least parts of the adapter (Fig.1, Item 13) comprises the at least one coupling portion (Fig.1, Item 14), or wherein the at least parts of at least one of the upper part (Fig.1, Item 16) and of the lower part (Fig.1, Item 15) are the respective connecting portion (Fig.1, Item 14).  
With respect to claim 19, Etzel teaches wherein the cable (Fig.2, Item 23) routing extends up to the plug connection (Fig.2, Item 21).  
With respect to claim 20, Wirth et al. teach wherein the exhaust pipe is acoustically connected to an interior of the housing via a sound channel (Fig.1, Item 5).




Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 11, 2022